                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


 John-Henry Doe,                                          Civil No. 19-1294 (DWF/SER)

                     Plaintiff,

 v.                                                    ORDER ADOPTING REPORT
                                                        AND RECOMMENDATION
 Mower County Sheriff Office, Officer Jim
 Lamecker, Austin Police Department,
 Officer John Mueller, Officer Ryan Leif,
 Officer Ryan Mccormack, Officer Dave
 Dyke,

                     Defendants.


      The above-captioned case comes before the undersigned on the Report and

Recommendation of United States Magistrate Judge Steven E. Rau (Doc. No. [11]). No

objections to the Report and Recommendation were filed within the requisite time period.

      IT IS HEREBY ORDERED that:

      1.     Magistrate Judge Steven E. Rau’s July 16, 2019 Report and

Recommendations (Doc. No. [11]) is ADOPTED.

      2.     Plaintiff John-Henry Doe’s Motion to Proceed Under Pseudonym, (Doc.

No. [5]), is DENIED.


Dated: August 14, 2019                  s/Donovan W. Frank
                                        DONOVAN W. FRANK
                                        United States District Judge
